Citation Nr: 1402125	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-41 612	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a higher initial rating for degenerative lumbar spine changes (low back disability) currently evaluated as 20 percent disabling, to include the issue of entitlement to a rating excess of 10 percent prior to November 29, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to June 1970. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction over the appeal has since been transferred to the Regional Office (RO) in Phoenix, Arizona

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the March 2012 personal hearing, the Veteran testified that his low back disability has become worse since his November 2010 VA examination which adverse symptomatology know includes numbness in his lower extremities along with a painful tingling sensation and foot drop as well as curling of his toes.  As such, a more current examination should be conducted.  

Also at the March 2012 personal hearing, the Veteran identified outstanding treatment records of his from a private chiropractor.  The record also shows that there could be records of relevant treatment at the Tucson VA Medical Center.  All of his records from the private chiropractor as well as his updated records from the Tucson VA Medical Center should be sought while the appeal is in remand status.  

Under these circumstances, this appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC shall obtain and physically or electronically associate with the claims file all of the Veteran's post-August 2010 low back treatment records from the Tucson VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After obtaining an authorization from the Veteran, the RO/AMC shall obtain and physically or electronically associate with the claims file all of his treatment records from the private chiropractor he mentioned at his personal hearing.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for an examination to determine the current severity of his low back disability to include whether it has a neurological component, and the extent of any impairment that may cause.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner should be accomplished and all clinical findings should be reported in detail.  

4.  The RO/AMC should thereafter adjudicate the claim for higher initial ratings for the low back disability.  If any benefit sought on appeal is denied, the RO/AMC should issue a supplemental statement of the case to the Veteran that includes notice of all the relevant laws and regulations.  After providing an opportunity to respond, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

